IN THE SUPREME COURT OF THE STATE OF DELAWARE

DWAYNE DUNNELL,                           §
                                          §      No. 564, 2017
       Defendant-Below,                   §
       Appellant,                         §
                                          §      Court Below:
              v.                          §      Superior Court of the
                                          §      State of Delaware
STATE OF DELAWARE,                        §
                                          §
                                          §      Cr. I.D. No. 1604008485A (N)
       Plaintiff-Below,                   §
       Appellee.                          §

                            Submitted: October 31, 2018
                            Decided: November 2, 2018

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                        ORDER

       This 2nd day of November 2018, the Court, having considered the matter on the

briefs and the oral arguments of the parties, has concluded that the same should be affirmed

on the basis of and for the reasons assigned by the Superior Court in its Decision Denying

Motion in Limine dated February 22, 2017, Oral Decision Denying Motion for Judgment

of Acquittal dated September 8, 2017, Decision Denying Motion for Judgment of Acquittal

dated September 8, 2017, and Sentence Order of December 1, 2017.

       NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

                                          BY THE COURT:

                                          /s/ Karen L. Valihura
                                          Justice